Melvin Wilson, filed a petition with the' County Commissioners of Lawrence County; praying for a township road which would pass over the property of Catherine Hobstetter. On June 2; 1924, at a meeting of the Commissioners, the petition was read and thereupon a motion was passed that they view said proposed road on July 8, 1924, and that the auditor advertise this view and a hearing on July 9, 1924.
At a meeting on July 7, 1924 (one day before the day fixed for the view) the commissioners recite that they viewed said road on July 8, (one day after the meeting) and that “the county engineer afterwards recommending to the county commissioners that the said road be built, a hearing upon the same was allowed on July 9.” Then follows a recital “that they were determined to open said road arid they fixed August 4, at 1:00 P. M. as a day set for property owners to present claims for damages.” The above constitutes the entire, record of the county commissioners.
Attorneys — Johnson & Jones, for Hobstetter; Andrews & Edwards, for commissioners; all of Ironton.
By this action Hobstetter seeks a reversal of the order of the commissioners and an injunction restraining the commissioners from proceeding with the construction of the road. The Court of Appeals rendered judgment for the commissioners.
Hobstetter, in the Supreme Court contends:
1. That a board of county commissioners is a court of record and its acts can he proven only by its record.
2. That 6865 GC. is mandatory and not merely directory and that the provisions contained therein must be complied with and followed, or any proceeding thereunder is void and of no effect.